In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-20-00140-CR

JAMES CALVIN MASSEY, Appellant            §   On Appeal from the 371st District
                                              Court

                                          §   of Tarrant County (1572638D)

V.                                        §   December 9, 2021

                                          §   Opinion by Justice Birdwell

THE STATE OF TEXAS                        §   (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court for further proceedings

consistent with this opinion.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell